Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         07-SEP-2018
                                                         08:03 AM



                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Petitioner/Plaintiff-Appellee,

                                 vs.

                      CHRISTOPHER HIRAM HIMAN,
                   Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; FC-CR. NO. 14-1-0128)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee State of Hawai#i’s

application for writ of certiorari filed on August 2, 2018, is
hereby rejected.

          DATED:    Honolulu, Hawai#i, September 7, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson